Detailed Action
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman et al. (US 2009/0023122).

Regarding claims 1, 3, 6-7, Lieberman discloses a motion training system (paragraphs 0005-0006), which comprises a motion sensor unit configured to be attached to either a person or an implement manipulated by the person, to provide motion data to a tracking system, and a haptic stimulation system. See paragraph 0053. 

Lieberman discloses wherein the system is processor based and comprises communication and a memory. See paragraph 0047. 

Lieberman discloses wherein the motion sensor tracks the motion of the person or implement, and compares the motion data, including angles (claims 3), with reference data regarding the motion, wherein the stimulus system provides the stimulus to the person when the sensed motion parameters exceed a certain deviation from the predefined motion reference data. See paragraphs 0047 and 0049. 

Lieberman does not disclose a virtual tube. However, this would represent nothing other than a reference track for the motion with the parameters of a virtual tube (i.e. does the 

Regarding claim 5, Lieberman does not disclose any delay at all. 

Regarding claims 8-9, Lieberman discloses wherein the comparison of motion can be defined as a certain deviation from a reference position track and/or deviation from reference angles along the track. See paragraph 0047. 

Regarding claim 10, Lieberman discloses wherein the unit provides a stimulus when the deviation exceeds a threshold. See paragraph 0047. 

Regarding claim 11, Lieberman discloses wherein the sensors can be placed anywhere on the person. See paragraph 0053. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al. (US 2009/0023122) in view of Matsunaga et al. (US 2014/0288874).  

Regarding claim 2, Lieberman does not specifically mention identifying a precise starting time for the motion. However, this is common with motion tracking systems, as is disclosed by Matsunaga in paragraph 0088, and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this concept with the Lieberman system, in order to provide accurate reference data for comparison. 

Regarding claim 12, Lieberman discloses wherein the system is for tracking sport motions, see paragraph 0041, but does not explicitly disclose tracking an implement. However, this is established with tracking systems, as is disclosed by Matsunaga in paragraph 0053. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Lieberman system, in order to provide various training scenarios. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al. (US 2009/0023122) in view of Ferris (US 2016/0059136). 

Regarding claim 4, Lieberman does not disclose a painful electrical stimulus. However, this is well established in the training art, as is disclosed by the simulation system of Ferris in paragraph 0052. It would have been obvious to one of ordinary skill in the art at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715